DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 12/17/2021:
Claim 1 has been amended. 
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims	1-3, 5, 7, 8, 11, 12, 15-17 and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2010/0073005 to Yano et al.
With respect to claim 1, Yano et al. teach a battery module, comprising: 
a plurality of batteries 10 configured to be arranged in a length direction, wherein each of the plurality of batteries 10 comprises a top cover, and along a width direction of the top cover, a 
a first heat exchange plate 9A comprising: a first main body portion 9b and a first bending portion 9c and 9a; wherein the first main body portion 9b is configured to be located on one side of the plurality of batteries 10 in the width direction; and the first bending portion 9c and 9a is configured to bend from an upper side of the first main body portion 9b to the plurality of batteries 10 along the width direction and cover explosion-proof valves 12 of at least one of the plurality of batteries 10 in the width direction, and wherein a flow channel 27 for flow of air (a heat exchange medium) is configured to be disposed in the first bending portion 9c and 9a (Yano et al.: Sections [0065] and [0066]; Fig. 5). 

    PNG
    media_image1.png
    562
    595
    media_image1.png
    Greyscale

Yano et al. teach the same first bending portion, therefor, lacking of any clear distinction between the claimed first bending portion and those disclosed by Yano, it would be inherent for the first bending portion of Yano to be configured to leak the heat exchange medium in the flow channel after the first bending portion is melted by a high-temperature and high-pressure gas when the high-temperature and high-pressure gas generated inside the batteries breaks through the explosion-proof valve. 

With respect to claim 2, Yano et al. teach the battery module, wherein the first bending portion 9c and 9a is configured to completely cover the explosion-proof valves 12 of the at least one of the plurality of batteries 10 in the width direction (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 3, Yano et al. teach the battery module, wherein the explosion-proof valve 12 is configured to be disposed between the first electrode terminal 13 and the corresponding second electrode terminal 13, and the first bending portion 9c and 9a is configured to cover the explosion-proof valve 12 of each of the plurality of batteries 10 in the width direction (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 5, Yano et al. teach the battery module, wherein the battery module further comprises: a second heat exchange plate 9A; wherein the second heat exchange plate 9A is configured to be located on the other side of the plurality of batteries 10 in the width direction, provide with a flow channel 26 for flow of air (a heat exchange medium) therein, and be in thermally conductive contact with corresponding side faces of the plurality of batteries 10 in the width direction (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 7, Yano et al. teach the battery module, wherein the first bending portion 9c and 9a is configured to cover a part of the explosion-proof valve 12 of each of the plurality of batteries 10 in the width direction; the battery module further comprises a second heat exchange plate 9A; wherein the second heat exchange plate 9A comprises: a second main body portion 9b and a second bending portion 9c and 9a; wherein the second main body portion 9b is configured to be located on the other side of the plurality of batteries 10 in the width direction, and the second bending portion 9c and 9a is configured to bend from an upper side of the second main body portion 9b to the plurality of batteries 10 along the width direction, the second bending portion 9c and 9a is configured to cover the other part of the explosion-proof valve 12 of each of the plurality of batteries 10 in the width direction; and wherein a flow channel 26 for flow of air (a heat exchange medium) is configured to be disposed in the second bending portion 9c and 9a (Yano et al.: Sections [0065] and [0066]; Fig. 5). 

Yano et al. teach the same first bending portion, therefor, lacking of any clear distinction between the claimed first bending portion and those disclosed by Yano, it would be inherent for the first bending portion of Yano to be configured to leak the heat exchange medium in the flow channel after the first bending portion is melted. 

With respect to claim 8, Yano et al. teach the battery module, wherein the first bending portion 9c and 9a and the second bending portion 9c and 9a are configured to be integrated or connected (abutted) in the width direction (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 11, Yano et al. teach the battery module, wherein a flow channel 27 for flow of air (a heat exchange medium) is also configured to be disposed in the first main body portion 9b, and the first main body portion 9b is configured to be in thermally conductive contact with side faces of the plurality of batteries 10 in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 12, Yano et al. teach the battery module, wherein a flow channel 26 for flow of air (a heat exchange medium) is also configured to be disposed in the second main body portion 9b, and the second main body portion 9b is configured to be in thermally conductive contact with corresponding side faces of the plurality of batteries 10 in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 15, Yano et al. teach the battery module, wherein the first main body portion 9b of the first heat exchange plate 9A is configured to be connected to side faces of the plurality of batteries in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 16, Yano et al. teach the battery module, wherein the first heat exchange plate 9A comprises: a first outer plate 9b and a first inner plate 5; wherein the first outer plate 9b is configured to provide with first bulging ribs, and the first bulging ribs are configured to protrude toward the flow channel 27; and the first inner plate 5 is configured to be 

With respect to claim 17, Yano et al. teach the battery module, wherein the second main body portion 9b of the second heat exchange plate 9A is configured to be connected to side faces of the plurality of batteries in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 20, Yano et al. teach the battery module, wherein the second heat exchange plate 9A comprises: a second outer plate 9b and a second inner plate 5; wherein the second outer plate 5 is configured to provide with second bulging ribs and the second bulging ribs are configured to protrude toward the flow channel 26; and the second inner plate 5 is configured to be connected to corresponding side faces of the plurality of batteries 10 in the width direction and be connected to the second outer plate 9b via a spacer between the first heat exchange plate 9A and the plurality of batteries 10, and the second inner plate 5, the second bulging ribs of the second outer plate 9b and the second outer plate 9b are configured to together form flow channels 26 for flow of air (a heat exchange medium) in the second main body portion 9b and the second bending portion 9c and 9a that are communicated (Yano et al.: Sections [0065] and [0066]; Fig. 5).




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 9, 10, 13, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0073005 to Yano et al.
With respect to claim 4, Yano et al. teach the first bending portion 9c and 9a is configured to cover the explosion-proof valve 12 of each of the plurality of batteries in the width direction.
Yano et al. do not specifically teach the battery module, wherein the explosion-proof valve is configured to be disposed at an end part of the top cover in the width direction, and explosion-proof valves of the plurality of batteries are configured to be located on a same side in In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 6, Yano et al. teach the battery module, wherein the battery module further comprises: a second heat exchange plate 9A; wherein the second heat exchange plate 9A is configured to be located on the other side of the plurality of batteries 10 in the width direction, provide with a flow channel 26 for flow of a heat exchange medium (air) therein, and be in thermally conductive contact with corresponding side faces of the plurality of batteries 10 in the width direction (Yano et al.: Sections [0065] and [0066]; Fig. 5). 

With respect to claim 9, Yano et al. teach the battery module, wherein the battery module further comprises a second heat exchange plate 9A; wherein the second heat exchange plate 9A comprises: a second main body portion 9b and a second bending portion 9c and 9a; wherein the second bending portion 9c and 9a is configured to bend from an upper side of the second main body portion 9b to the plurality of batteries 10 along the width direction, a flow channel 26 for flow of air (a heat exchange medium) is configured to be disposed in the second bending portion 9c and 9a, and wherein the first main body portion 9b and the second main body portion 9b are configured to be located on two sides of the plurality of batteries 10 in the width direction, and the first bending portion 9c and 9a and the second bending portion 9c and a are configured to 

Yano et al. teach the same first bending portion, therefor, lacking of any clear distinction between the claimed first bending portion and those disclosed by Yano, it would be inherent for the second bending portion of Yano to be configured to leak the heat exchange medium in the flow channel after the first bending portion is melted. 

Yano et al. do not specifically teach the battery module, wherein the explosion-proof valve is configured to be disposed at end part of the top cover in the width direction, and explosion-proof valves of the plurality of batteries are configured to be located on two sides of the plurality of batteries in the width direction. It would have been obvious as of the effective filing dated of the claimed invention to have the explosion-proof valve formed at end part of the top cover in the width direction, and explosion-proof valves of the plurality of batteries are configured to be located on two sides of the plurality of batteries in the width direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 10, Yano et al. teach the battery module, wherein the battery module further comprises a second heat exchange plate 9A; wherein the second heat exchange plate 9A comprises: a second main body portion 9b and a second bending portion 9c and 9a; wherein the second bending portion 9c and 9a is configured to bend from an upper side of the second main body portion 9b to the plurality of batteries 10 along the width direction, a flow 

Yano et al. teach the same first bending portion, therefor, lacking of any clear distinction between the claimed first bending portion and those disclosed by Yano, it would be inherent for the second bending portion of Yano to be configured to leak the heat exchange medium in the flow channel after the first bending portion is melted. 

Yano et al. do not specifically teach the battery module, wherein the explosion-proof valve is configured to be disposed at end part of the top cover in the width direction, and explosion-proof valves of the plurality of batteries are configured to be located on two sides of the plurality of batteries in the width direction. It would have been obvious as of the effective filing dated of the claimed invention to have the explosion-proof valve formed at end part of the top cover in the width direction, and explosion-proof valves of the plurality of batteries are configured to be located on a same side of the plurality of batteries in the width direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 13, Yano et al. teach the battery module, wherein a flow channel 26 for flow of air (a heat exchange medium) is also configured to be disposed in the second main body portion 9b, and the second main body portion 9b is configured to be in thermally conductive contact with corresponding side faces of the plurality of batteries 10 in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 14, Yano et al. teach the battery module, wherein a flow channel 26 for flow of air (a heat exchange medium) is also configured to be disposed in the second main body portion 9b, and the second main body portion 9b is configured to be in thermally conductive contact with corresponding side faces of the plurality of batteries 10 in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 18, Yano et al. teach the battery module, wherein the second main body portion 9b of the second heat exchange plate 9A is configured to be connected to side faces of the plurality of batteries in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

With respect to claim 19, Yano et al. teach the battery module, wherein the second main body portion 9b of the second heat exchange plate 9A is configured to be connected to side faces of the plurality of batteries in the width direction via a spacer between the first heat exchange plate 9A and the plurality of batteries 10 (Yano et al.: Sections [0065] and [0066]; Fig. 5).

Response to Arguments
Applicant’s arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Yano fails to teach that the high-temperature and high-pressure gas from the safety valve exhaust opening 12 can melt the upper case 9A. And Yano does not disclose that the upper case 9A is provided with a flow channel for flow of a heat exchange medium. Finally, the inlet duct 27 is used to discharge gas, and the flow channel of claim 1 is configured to contain heat exchange medium.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, Yano teaches the first bending portion 9A comprising the flow channel 27 is for air, which is a heat exchange medium. Second, the claim does not specifically state the distinction about the material or the structural of the first bending portion. In this case, Yano’s upper case 9A would still means all the limitations of the claim.
Therefore the rejections will be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        1/1/2022